Citation Nr: 1205419	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of a right knee meniscectomy.  

2.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for residuals of a right knee meniscectomy and degenerative arthritis of the right knee, and a May 2007 rating decision that denied service connection for right and left hip conditions, reduced the Veteran's disability rating for chronic lumbar strain from 40 percent to 20 percent, and denied entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  The Veteran testified at a RO hearing in May 2006; the transcript is of record.

In an August 2010 decision, the Board denied entitlement to higher evaluations for right knee meniscectomy and right knee degenerative arthritis, and remanded the issues of entitlement to whether a reduction in rating for chronic lumbar strain from 40 percent to 20 percent was proper, entitlement to service connection for a right and left hip disability, and entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) and the Court vacated and remanded the Board's August 2010 decision which denied higher evaluations for the right knee disabilities for actions consistent with a May 2011 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for purposes of further development with respect to the evaluations assigned for the right knee disability. 

The Veteran asserts that right knee meniscectomy and associated degenerative arthritis have become worse since the prior VA examination in April 2007.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the matter.  

As the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from August 2010.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected right knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and should review the results of any prior testing in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner should also specify whether the Veteran has any instability in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.  

A complete rationale for all opinions should be provided by the examiner in a legible report.  

3.  Thereafter, readjudicate entitlement to a rating higher than 20 percent for residuals of a right knee meniscectomy, and entitlement to a rating higher than 10 percent for degenerative arthritis of the right knee.  Compliance with the August 2010 Remand should also be ensured.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 


